 



Exhibit 10.1


TENDER AND VOTING AGREEMENT

     This TENDER AND VOTING AGREEMENT (this “Agreement”) is made and entered
into as of December 20, 2004, by and among Black Box Corporation, a Delaware
corporation (the “Parent”), SF Acquisition Co., a Minnesota corporation and a
direct wholly-owned subsidiary of Parent (the “Acquisition Co.”), and certain
shareholders and the executive officers and directors of Norstan, Inc., a
Minnesota corporation (the “Company”), each of which is identified on Schedule A
attached hereto (each a “Shareholder” and, collectively, the “Shareholders”).

     WHEREAS, simultaneously with the execution of this Agreement, Parent,
Acquisition Co. and the Company are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as the same may be amended or supplemented,
the “Merger Agreement”), which provides, among other things, for the acquisition
of the Company by Parent by means of a cash tender offer (the “Offer”) by
Acquisition Co. for all outstanding shares of common stock, $ .10 par value per
share, of the Company (the “Company Common Stock”) and for the subsequent merger
of Acquisition Co. with and into the Company with the Company continuing as the
surviving entity (the “Merger”);

     WHEREAS, as of the date hereof, each Shareholder is the Beneficial Owner
(as defined below) of the outstanding shares of Company Common Stock set forth
opposite such Shareholder’s name in Schedule A (such Shareholder’s “Owned
Shares”); and

     WHEREAS, as an inducement and a condition to its entering into the Merger
Agreement and incurring the obligations set forth therein, Parent has required
that each Shareholder enter into this Agreement;

     NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein and in
the Merger Agreement, the parties hereto, intending to be legally bound hereby,
agree as follows:

     1. Certain Definitions. (a) Capitalized terms used but not defined in this
Agreement shall have the meanings ascribed to such terms in the Merger
Agreement. In addition, for purposes of this Agreement:

     “Affiliate” means, with respect to any specified Person, any Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified. For
purposes of this Agreement, with respect to any Shareholder, “Affiliate” shall
not include the Company or the Persons that directly, or indirectly through one
or more intermediaries, are controlled by the Company.

     “Beneficially Owned” or “Beneficial Ownership” with respect to any
securities means having both voting power and investment power (as determined
pursuant to Rule 13d-3(a) under the Exchange Act) over such securities,
including pursuant to any agreement, arrangement or understanding, whether or
not in writing. Without duplicative counting of the same securities by the same
holder, securities Beneficially Owned by a Person shall include securities
Beneficially

 



--------------------------------------------------------------------------------



 



Owned by all Affiliates of such Person and all other Persons with whom such
Person would constitute a “Group” within the meaning of Section 13(d) of the
Exchange Act and the rules promulgated thereunder.

     “Beneficial Owner” with respect to any securities means a Person who has
Beneficial Ownership of such securities.

     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

     “Proposed Business Combination” means the Offer, the Merger and the related
transactions contemplated by the Merger Agreement.

     “Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment, gift or other disposition of such
security or the Beneficial Ownership thereof (other than by operation of law),
the offer to make such a sale, transfer, pledge, hypothecation, encumbrance,
assignment, gift or other disposition, and each option, agreement, arrangement
or understanding, whether or not in writing, to effect any of the foregoing. As
a verb, “Transfer” shall have a correlative meaning.

     2. Tender of Shares.

     (a) In order to induce Parent and Acquisition Co. to enter into the Merger
Agreement, each Shareholder hereby agrees to validly tender (or cause the record
owner of such shares to validly tender), pursuant to and in accordance with the
terms of the Offer, not later than the 20th business day after commencement of
the Offer, such Shareholder’s Owned Shares. Any tender of shares under this
Agreement shall not be completed by guaranteed delivery where actual delivery of
the shares has not occurred. If a Shareholder acquires Beneficial Ownership of
additional shares of Company Common Stock after the date hereof and prior to
termination of this Agreement, such Shareholder shall tender such additional
shares of Company Common Stock on such 20th business day or, if later, on the
second business day after such acquisition. A Shareholder shall not withdraw any
shares tendered pursuant to this Section 2(a) unless this Agreement is
terminated or the Offer is terminated or has expired without Acquisition Co.
purchasing all shares validly tendered in the Offer and not withdrawn or
Acquisition Co. reduces the Per-Share Amount below $5.60.

     (b) Notwithstanding the foregoing, at no time and in no event shall the
total number of shares of the Company’s capital stock restricted pursuant to
this Section 2 exceed nineteen and nine-tenths percent (19.9%) of the
outstanding capital stock of the Company (the “Maximum Restricted Amount”). In
the event that the total number of Owned Shares exceeds the Maximum Restricted
Amount, then Acquisition Co., in its sole and absolute discretion, shall
determine which Owned Shares shall be restricted pursuant to this Section 2.
Prior to any proposed transfer restricted by Section 3 hereof, each Shareholder
shall provide written notice to Acquisition Co. at least forty-eight (48) hours
prior to the proposed transfer. Such notice shall include the number and class
of Owned Shares

2



--------------------------------------------------------------------------------



 



(including options and warrants) to be transferred, the price per share, and the
proposed transferee. If the Owned Shares so restricted have not yet exceeded the
Maximum Restricted Amount, then Acquisition Co. may restrict such proposed
transfer as provided herein. If Owned Shares upon which such restrictions have
already been imposed equal or exceed the Maximum Restricted Amount, then
Acquisition Co. may not enforce the restrictions on transfer under this
Agreement. Acquisition Co., in its sole and absolute discretion, shall make the
determination of whether Owned Shares subject to restriction pursuant to
Section 3 hereof have equaled or exceeded the Maximum Restricted Amount.
Regardless of whether the Maximum Restricted Amount has been reached, the notice
provision of this Section 2(b) shall apply until termination of this Agreement.

     3. No Disposition or Solicitation.

     (a) Each Shareholder agrees that from and after the date hereof, except as
contemplated by this Agreement, such Shareholder will not (as a Shareholder,
trustee or custodian) Transfer or agree to Transfer any of such Shareholder’s
Owned Shares or any options or warrants or other rights held or owned by such
Shareholder to acquire Company Common Stock (other than any transfer of an
option or warrant to the Company in connection with the exercise of such option
or warrant by such Shareholder) without Parent’s prior written consent (which
consent shall not be unreasonably withheld or delayed in the context of a
Transfer to any member of the immediate family of such Shareholder or to any
trust the Beneficial Ownership of which is held by such Shareholder, provided in
each case that such transferee agrees, in a form satisfactory to Parent, to be
bound by the terms of this Agreement), or grant any proxy or power-of-attorney
with respect to any such Company Common Stock other than pursuant to this
Agreement.

     (b) Shareholder will not, in its capacity as a shareholder of the Company,
and will use its reasonable best efforts to ensure that its investment bankers,
attorneys, accountants, agents or other advisors or representatives (the
“Shareholder Representatives”), directly or indirectly, will not take any action
with respect to any Alternative Transaction Proposal that the Company is
prohibited from taking under Section 5.3 of the Merger Agreement; provided that,
in the event the Company takes permissible action under Section 5.3 of the
Merger Agreement, each Shareholder will be entitled to participate in all
actions that the Company is or would be entitled to take under Section 5.3 of
the Merger Agreement so long as such actions are taken in compliance with such
Section 5.3.

     (c) Shareholder will cease and cause to be terminated all existing
discussions or negotiations conducted by it or at its behest with respect to any
Alternative Transaction Proposal (other than with Parent and Acquisition Co.).

     4. Option.

     (a) On the terms and subject to the conditions set forth herein, each
Shareholder hereby grants to each of Parent and Acquisition Co. an irrevocable
option to purchase all of the right, title and interest of such Shareholder in
and to such Shareholder’s Owned Shares,

3



--------------------------------------------------------------------------------



 



as well as any other shares of Company Common Stock Beneficially Owned by the
Shareholder after the date hereof, at a price per share equal to the Per-Share
Amount (as defined in the Merger Agreement) (the “Option”) at any one time after
the Offer Closing Date (as defined in the Merger Agreement) and until the
earlier of (a) immediately following the Closing Date (as defined in the Merger
Agreement) and (b) the termination of the Merger Agreement in accordance with
its terms. The Parent or Acquisition Co., as the case may be, may exercise an
Option in whole, but not in part.

     (b) In the event that Parent or Acquisition Co. desires to exercise an
Option, Parent or Acquisition Co. shall send a written notice in accordance with
Section 12(e) hereof to the relevant Shareholder or parties prior to the
termination of this Agreement specifying the place and the date for the closing
of such purchase, which date may be the date of the notice and shall be not more
than three business days after the date of such notice; provided that in the
event that prior notification to, or approval of, any Governmental Body is
required in connection with the exercise of an Option or there shall be in
effect any preliminary or final injunction or other order issued by any
Governmental Body prohibiting the exercise of an Option, the period of time
during which the date of the closing may be fixed shall be extended until the
fifth business day following the last date on which all required approvals shall
have been obtained, all required waiting periods shall have expired or been
terminated and any such prohibition shall have been vacated, terminated or
waived; provided further that (x) in no event shall notice of such purchase be
given after the termination of this Agreement pursuant to paragraph (ii) of
Section 11 and (y) in no event such purchase be consummated after the
termination of this Agreement pursuant to paragraph (i), (iii), (iv) or (v) of
Section 11.

     (c) At the closing of the purchase of a Shareholder’s Owned Shares pursuant
to exercise of an Option, simultaneously with the payment by Parent or
Acquisition Co. of the purchase price for a Shareholder’s Owned Shares, such
Shareholder shall deliver, or cause to be delivered, to Parent or Acquisition
Co. certificates representing such Owned Shares duly endorsed to Parent or
Acquisition Co. or accompanied by stock powers duly executed by the Shareholder
in blank, together with any necessary stock transfer stamps properly affixed,
free and clear of all liens.

     (d) Notwithstanding the foregoing, at no time and in no event shall the
shares of the Company’s capital stock subject to this Section 4 exceed the
Maximum Restricted Amount. In the event that the total number of Owned Shares
exceeds the Maximum Restricted Amount, then Acquisition Co., in its sole and
absolute discretion, shall determine which Owned Shares shall be subject to this
Section 4.

     5. Agreement to Vote. Each Shareholder agrees that (a) at such time as the
Company conducts a meeting (including any adjournment thereof) of or otherwise
seeks a vote or consent of its shareholders for the purpose of approving the
Merger Agreement and the transactions contemplated by the Merger Agreement,
including the Merger, such Shareholder will vote, or provide a consent with
respect to, all Company Common Stock (including the Owned Shares) which, as of
the relevant record date, such Shareholder has the power to vote, in favor of
approving the Merger Agreement and the transactions contemplated by such
Agreement,

4



--------------------------------------------------------------------------------



 



including the Merger, and (b) such Shareholder will (at any meeting of
shareholders or in connection with any consent solicitation) vote all shares of
Company Common Stock (including the Owned Shares) which, as of the relevant
record date, such Shareholder has the power to vote, against, and will not
consent to, any Alternative Transaction Proposal with a Person other than Parent
and Acquisition Co. or any action that would or is designed to delay, prevent or
frustrate the Proposed Business Combination; provided, Shareholder’s agreement
to vote or consent as described above shall not be effective if the Merger
Agreement is amended to reduce the Per-Share Amount below $5.60. Without
limiting the foregoing, it is understood that the obligations under clause
(a) in this Section 5 shall remain applicable in respect of each meeting of
shareholders of the Company duly called for the purpose of approving the Merger
Agreement and the transactions contemplated thereby, including the Merger,
regardless of the position of the Company’s board of directors as to the
Proposed Business Combination at the time of such meeting. Notwithstanding the
foregoing, at no time and in no event shall the shares of the Company’s capital
stock subject to this Section 5 exceed the Maximum Restricted Amount. In the
event that the total number of Owned Shares exceeds the Maximum Restricted
Amount, then Acquisition Co., in its sole and absolute discretion, shall
determine which Owned Shares shall be subject to this Section 5.

     6. Information. Each Shareholder will provide any information reasonably
requested by the Company or Parent for any regulatory application or filing made
or approval sought for the transactions contemplated by the Merger Agreement
(including filings with the SEC).

     7. Additional Stock. Each Shareholder agrees that any additional shares of
Company Common Stock or securities convertible into Company Common Stock
acquired by such Shareholder or over which it acquires Beneficial Ownership or
voting power or dispositive power, whether pursuant to existing stock option
agreements, warrants or otherwise, shall be subject to the provisions of this
Agreement.

     8. Irrevocable Proxy.

     (a) In furtherance of the agreements contained in this Agreement, each
Shareholder hereby irrevocably grants to, and appoints, Parent and Fred C.
Young, Chief Executive Officer of Parent, Michael McAndrew, Chief Financial
Officer of Parent, and Christopher H. Gebhardt, General Counsel of Parent, in
their respective capacities of Parent, and any individual who shall hereafter
succeed to any such position of Parent, and each of them individually, such
Shareholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Shareholder, to vote all shares of such
Shareholder’s Owned Shares or Company Common Stock over which such Shareholder
has voting power, or grant a consent or approval in respect of such shares, or
execute and deliver a proxy to vote such shares, (i) in favor of adopting the
Merger Agreement and approving the transactions contemplated thereby, including
the Merger, and (ii) against any Alternative Transaction Proposal with a Person
other than Parent or Acquisition Co. or any other matter referred to in clause
(b) of Section 5 hereof; provided, that such proxy shall not be effective if
Shareholder’s agreement to vote or consent as described above shall not be
effective pursuant to Section 5. For the avoidance of doubt, the proxy granted
by each Shareholder pursuant to this Section 8(a) is not granted with

5



--------------------------------------------------------------------------------



 



respect to any matter other than those matters set forth in items (i) and
(ii) of this Section 8(a).

     (b) Each Shareholder represents and warrants to Parent and Acquisition Co.
that any proxies heretofore given by it in respect of shares of Company Common
Stock are not irrevocable, and that any such proxies are hereby revoked, and
agrees to communicate in writing notice of revocation of such proxies to the
relevant proxy holders.

     (c) Each Shareholder hereby affirms that the irrevocable proxy set forth in
Section 8(a) is given in connection with, and in consideration of, the execution
of the Merger Agreement by Parent and Acquisition Co., and that such irrevocable
proxy is given to secure the performance of the duties of such Shareholder under
this Agreement. Each Shareholder hereby further affirms that the irrevocable
proxy is coupled with an interest and may under no circumstances be revoked.
Such Shareholder hereby ratifies and confirms all that such irrevocable
proxyholder may lawfully do or cause to be done by virtue hereof. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 302A.449 of the Minnesota Business Corporation Act.

     (d) Nothing contained in this Agreement shall give Parent or Acquisition
Co. the right to control or direct the Company or the Company’s operations.

     (e) Notwithstanding the foregoing, at no time and in no event shall the
total number of shares of the Company’s capital stock subject to this Section 8
exceed the Maximum Restricted Amount. In the event that the total number of
shares of Company Common Stock subject to this Section 8 exceeds the Maximum
Restricted Amount, then the aforementioned attorneys and proxies shall
determine, in their sole and absolute discretion determined by majority vote,
those Owned Shares that are to be subject to this Section 8 and shall release
the excess shares from the restrictions of this Section 8. The attorneys and
proxies, upon such determination, shall notify holders of released shares. Upon
such release, such shareholders shall be entitled to vote such shares or to
direct the attorneys and proxies to vote such shares at their direction.
Acquisition Co., in its sole and absolute discretion, shall make the
determination of whether shares of Company Common Stock subject to restriction
pursuant to this Section 8 have equaled or exceeded the Maximum Restricted
Amount.

     9. Representations, Warranties and Covenants of the Shareholders. Each
Shareholder hereby individually (and not jointly or severally) represents and
warrants to, and agrees with, Parent and Acquisition Co. as follows:

     (a) Such Shareholder has all necessary power and authority and legal
capacity to execute and deliver this Agreement and perform its obligations
hereunder. In the case of each Shareholder who is not a natural person, no other
proceedings or actions on the part of such Shareholder are necessary to
authorize the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.

6



--------------------------------------------------------------------------------



 



     (b) This Agreement has been duly and validly executed and delivered by such
Shareholder and constitutes a valid, legal and binding agreement of such
Shareholder, enforceable against such Shareholder in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles.

     (c) Each Shareholder is the sole Beneficial Owner of such Shareholder’s
Owned Shares, other than those Owned Shares Beneficially Owned by a family trust
or child of such Shareholder. Each Shareholder has the sole right to vote, or
cause to be voted, and to dispose, or cause the disposition, of such
Shareholder’s Owned Shares and there exist no limitations on its ability to
exercise such right. Each Shareholder has good and marketable title (which may
include holding in nominee or “street” name) to all of such Shareholder’s Owned
Shares (other than those Owned Shares Beneficially Owned by a family trust or
child of such Shareholder), free and clear of all liens (other than as created
by this Agreement and the restrictions on Transfer under applicable securities
laws). The Owned Shares constitute all of the capital stock of the Company
Beneficially Owned by such Shareholder.

     (d) Neither the execution nor delivery of this Agreement by such
Shareholder nor the Shareholder’s consummation of the transactions contemplated
hereby will conflict with, result in any violation of or constitute a default
under (i) any material mortgage, bond, indenture, agreement, instrument or
obligation to which such Shareholder is a party or by which such Shareholder or
any of the Owned Shares is bound (or, in the case of each Shareholder that is
not a natural person, such Shareholder’s constituent documents), or (ii) any
judgment, decree, order or material law or regulation of any governmental agency
or authority in the United States by which such Shareholder or any of its
subsidiaries is bound, except, with respect to clauses (i) and (ii) above, where
the conflict or default, individually or in the aggregate, will not have a
material adverse effect on such Shareholder.

     (e) Each Shareholder understands and acknowledges that each of Parent and
Acquisition Co. is entering into the Merger Agreement in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.

     10. Representations and Warranties of Parent and Acquisition Co. Parent
represents and warrants to each Shareholder as follows:

     (a) Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware with all requisite corporate
power and authority to own, operate and lease its properties, to carry on its
business as now being conducted, and to enter into this Agreement and perform
its obligations hereunder.

     (b) Parent owns all of the issued and outstanding shares of Acquisition Co.
Acquisition Co. is a corporation duly organized, validly existing and in good
standing under

7



--------------------------------------------------------------------------------



 



the laws of the State of Minnesota with all requisite corporate power to enter
into this Agreement and perform its obligations hereunder.

     (c) Each of Parent and Acquisition Co. has taken all necessary corporate
action to approve this Agreement and the performance of its obligations
hereunder. This Agreement has been duly and validly executed and delivered by
each of Parent and Acquisition Co. and constitutes a valid, legal and binding
agreement of each of Parent and Acquisition Co., respectively, enforceable
against each of Parent and Acquisition Co. in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles.

     (d) Neither the execution nor delivery of this Agreement by Parent or
Acquisition Co. nor Parent’s or Acquisition Co.’s consummation of the
transactions contemplated hereby will conflict with, result in any violation of,
or constitute a default under, the Certificate or Articles of Incorporation or
Bylaws of Parent or Acquisition Co. or any agreement, mortgage, indenture,
license, permit, lease or other instrument material to Parent and its
subsidiaries taken as a whole or any judgment, decree, order, or any material
law or regulation of any governmental agency or authority in the United States
by which Parent or any of its subsidiaries is bound.

     11. Termination. This Agreement, and all rights and obligations of the
parties hereunder (other than those set forth in Section 12(a)), shall terminate
upon the earliest of: (i) the Effective Time of the Merger, (ii) as to the
rights and obligations associated with any Owned Shares, the acceptance for
payment of such Owned Shares by Parent or Acquisition Co. in the Offer,
(iii) the failure of Acquisition Co. to timely commence the Offer, (iv) the
failure of Acquisition Co. to timely purchase all Owned Shares of the
Shareholders in the Offer or (v) the date upon which the Merger Agreement is
terminated pursuant to Article 8 thereof without the Merger having been
consummated.

     12. Miscellaneous.

     (a) Costs and Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

     (b) Execution in Counterparts. For the convenience of the parties, this
Agreement and any amendments, supplements, waivers and modifications may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

     (c) Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective
successors, personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party (whether by operation of law or otherwise), in

8



--------------------------------------------------------------------------------



 



whole or in part, without the prior written consent of the other parties;
provided, that Parent or Acquisition Co. may assign any or all rights under this
Agreement to any subsidiary of Parent, and Acquisition Co. may assign any or all
rights under this Agreement to Parent.

     (d) Amendments and Waivers. This Agreement may not be amended, changed,
supplemented, or otherwise modified or terminated, except upon the execution and
delivery of a written agreement executed by the parties hereto; provided, that
each of Parent and Acquisition Co. may waive compliance by any other party with
any representation, agreement or condition otherwise required to be complied
with by any other party under this Agreement or release any other party from its
obligations under this Agreement, but any such waiver or release shall be
effective only if in a writing executed by Parent and Acquisition Co.

     (e) Notices. All notices, requests, claims, demands and other
communications hereunder shall be provided as set forth in the Merger Agreement;
provided, that the address to which notices shall be sent to the Shareholder
shall be the address set forth in Schedule A attached hereto.

     (f) Inadequate Remedy at Law; Specific Performance. Each Shareholder
acknowledges and agrees that in the event of any breach of this Agreement,
Parent would be irreparably and immediately harmed and could not be made whole
by monetary damages. It is accordingly agreed with respect to any provision of
this Agreement that (i) each Shareholder will waive, in any action for specific
performance, the defense of adequacy of a remedy at law, and (ii) Parent shall
be entitled, in addition to any other remedy to which it may be entitled at law
or in equity, to compel specific performance of this Agreement.

     (g) Cumulative Rights, Powers and Remedies. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party. The failure of any party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by any other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such party of its right to exercise any such or other
right, power or remedy or to demand such compliance.

     (h) Entire Agreement; No Third Party Beneficiaries. This Agreement, along
with the specific references to the Merger Agreement, constitutes the complete,
final and exclusive agreement among the parties and supersedes any and all prior
agreements and understandings, written or oral, among the parties heretofore
made with respect to the subject matter hereof. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

9



--------------------------------------------------------------------------------



 



     (i) Governing Law; Jurisdiction and Venue. This Agreement shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania, regardless of any conflicts-of-law principles. In any action
between or among any of the parties arising out of or relating to this Agreement
or any of the transactions contemplated by this Agreement, the Merger Agreement
and the Acquisition Co. Option Agreement: (a) each of the parties irrevocably
and unconditionally consents and submits to the non-exclusive jurisdiction and
venue of the state and federal courts located in the Western District of the
Commonwealth of Pennsylvania (and agrees not to commence any such action except
in such courts) and irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action brought in such court has
been brought in an inconvenient forum; (b) if any such action is commenced in a
state court, then, subject to applicable Law, no party shall object to the
removal of such action to any federal court located in the Western District of
the Commonwealth of Pennsylvania; (c) each of the parties irrevocably waives the
right to trial by jury; and (d) each of the parties irrevocably consents to
service of process by first-class certified mail, return receipt requested,
postage prepaid, to the address at which such party is to receive notice in
accordance with Section 9.12 of the Merger Agreement.

     (j) [Intentionally omitted.]

     (k) Severability. If any term, provision, covenant or restriction contained
in this Agreement is held by a court or a federal or state regulatory agency of
competent jurisdiction to be invalid, void or unenforceable under any rule of
law in any particular respect or under any particular circumstances, the
remainder of the terms, provisions and covenants and restrictions contained in
this Agreement shall remain in full force and effect, and shall in no way be
affected, impaired or invalidated. If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.

     (l) Interpretation. The section and paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The words “include,” “includes,” and “including” shall be deemed to be followed
by “without limitation” whether or not they are in fact followed by such words
or words of like import.

     (l) Publicity. Except as otherwise required by law or the rules of the SEC,
the New York Stock Exchange or Nasdaq, for so long as this Agreement is in
effect, no party shall, or shall permit any of their respective subsidiaries to,
issue or cause the publication of any press release or other public announcement
with respect to the transactions contemplated by this Agreement without the
consent of the other parties, which consent shall not be unreasonably withheld;
provided, however, that any party hereto may file a copy of this Agreement and
the related agreements with the SEC and Acquisition Co. and the Parent may
summarize the terms of this Agreement in Acquisition Co.’s tender offer
materials and in any oral solicitations made in accordance with Regulation 14D
promulgated by the SEC and in any other filings made by Parent with the SEC.

10



--------------------------------------------------------------------------------



 



     13. Shareholder Capacity. No Shareholder executing this Agreement nor any
partner, member, employee or Affiliate of a Shareholder who is or becomes during
the term hereof a director or officer of the Company makes any agreement or
understanding herein in his or her capacity as such a director or officer, and
this Agreement does not bind any partner, member, employee or Affiliate of a
Shareholder in such person’s capacity as a director of officer. Each Shareholder
executing this Agreement does so solely in such Shareholder’s capacity as the
owner of record and/or Beneficial Owner of the Owned Shares or as having the
power to vote or dispose of the Owned Shares and nothing herein (including in
Section 4) shall limit or affect any actions taken or omitted to be taken by a
Shareholder, or any partner, member, employee or Affiliate of a Shareholder, in
his or her capacity as an officer or director of the Company (including, for the
avoidance of doubt, any action in the discharge of fiduciary duties in
compliance with Section 5.3 of the Merger Agreement); provided, that nothing in
this Section 13 shall be deemed to permit any Shareholder to take any action on
behalf of the Company that is prohibited by the Merger Agreement.

     14. Further Assurances. From time to time, at Parent’s or Acquisition Co.’s
request and without further consideration, each Shareholder shall execute and
deliver such additional documents and take all such further lawful action as may
be necessary or desirable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

[Remainder of page intentionally left blank]

11



--------------------------------------------------------------------------------



 



[Shareholders’ Signature Pages to Shareholder Tender Agreement]

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            [NAME OF SHAREHOLDER]
      By:   /s/ G. Wayne Andrews       Name:   G. Wayne Andrews        Title:  
Director   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Paul Baszucki       Name:   Paul Baszucki        Title:  
Director and Chairman   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Scott G. Christian       Name:   Scott G. Christian       
Title:   Director, President and CEO   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ John R. Eickhoff       Name:   John R. Eickhoff        Title:  
Director   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ James E. Ousley       Name:   James E. Ousley        Title:  
Director   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Frank P. Russomanno       Name:   Frank P. Russomanno       
Title:   Director   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Jagdish N. Sheth       Name:   Jagdish N. Sheth        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            [NAME OF SHAREHOLDER]
      By:   /s/ Mercedes Walton       Name:   Mercedes Walton        Title:  
Director   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Steven D. Anderson       Name:   Steven D. Anderson       
Title:   Sr. Vice President, Eastern U.S. and Canada   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Michael E. Laughlin       Name:   Michael E. Laughlin       
Title:   Sr. Vice President, Corporate Customer Services   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Roger D. Van Beusekom       Name:   Roger D. Van Beusekom       
Title:   Sr. Vice President, Resale Services   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Robert J. Vold       Name:   Robert J. Vold        Title:   Sr.
Vice President and CFO   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Donna M. Warner       Name:   Donna M. Warner        Title:  
Sr. Vice President, Central and Western U.S.   

 

         

            [NAME OF SHAREHOLDER]
      By:   /s/ Alan R. Perry       Name:   Alan R. Perry        Title:   Vice
President, Human Resources   

 



--------------------------------------------------------------------------------



 



         

[Parent’s and Acquisition Co.’s Signature Page to Tender and Voting Agreement]

            PARENT:
BLACK BOX CORPORATION
      By:   /s/ Fred C. Young       Fred C. Young, Chief Executive Officer     
          ACQUISITION CO.:
SF ACQUISITION CO.
      By:   /s/ Fred C. Young       Fred C. Young, Chief Executive Officer     
       

 